DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
It is unclear how the geometric embodiment of the first cutting edge region and a local energy input into the smoothed cutting surface layer is factored into the step of further hardening.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zimmer (2005/0155478).
Regarding claim 1, Zimmer teaches a method for producing a strip steel knife with a hardened cutting edge from a steel strip comprising bainite (para. [0020]) and having a decarburized surface (para. [0019]), the steel strip having a generally rectangular cross-section, the method comprising: 
machining a plurality of beveled surfaces in a region of a longitudinal edge of the steel strip to create at least a cutting surface defining a longitudinal cutting edge (step 5); 
first hardening at least a part of the cutting surface to form a first cutting edge region 31 of the longitudinal cutting edge (step 3); 
smoothing the cutting surface of at least the first cutting edge region toward the longitudinal cutting edge (inherent but not shown); and 
at least one further hardening (step 6) in the first cutting edge region to form a distal cutting edge region of the longitudinal cutting edge within the first cutting edge region having an increased material hardness with respect to the first cutting edge region located outside the distal cutting edge region.
	See Figs. 1, 3A.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (2005/0155478) in view of Kodama e al. (2014/0013915), hereinafter Kodama.
Regarding claim 2, Zimmer teaches the machining step comprising shaving and the hardening step comprising inductive hardening to a region of a value of 550-700 HV.
Kodama teaches that it is well known in the art to hardening steel by thermal treatment.  See para. [0006].
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to use one of the common hardening processes such as thermal treatment for hardening the cutting edge.
Zimmer does not teach hardening the material to a region of a value of 550-700 HV.  It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to hardening the material to a region of a value of 550-700 HV .
Claims 3, 5-8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (2005/0155478).
Regarding claim 3, Zimmer teaches the invention substantially as claimed except for the cutting surface being smoothened with roughness values Ra of 0.005-0.12µm and Rz of 0.05-1.2 µm and an edge radius of less than 2.5 µm.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the cutting surface being smoothened with roughness values Ra of 0.005-0.12µm and Rz of 0.05-1.2 µm and an edge radius of less than 2.5 µm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain et al., 33 CCPA 1250.
Regarding claims 5 and 6, Zimmer teaches a hardness of 480-720 HV.  Zimmer does not teach the distal cutting edge having a depth between 0.05-0.15mm.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the distal cutting edge having a depth between 0.05-0.15mm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain et al., 33 CCPA 1250.
Regarding claim 7, Zimmer teaches a strip steel knife comprising: 
of 2.5 µm; 
a first cutting edge region of the longitudinal cutting edge includes a smoothed surface layer of the at least one longitudinal cutting edge bevel; 
a distal cutting edge region, which is formed in the first cutting edge region and includes the longitudinal cutting edge, has a material hardness of at least 650 HV up to a depth of 0.05 to 0.15 mm from the longitudinal cutting edge, 
wherein a material hardness outside of the distal cutting region decreases in a direction away from the longitudinal cutting edge.
See Figs. 1, 3A and 3A.
Zimmer does not teach the cutting edge having a maximum radius of 2.5 µm.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the cutting edge having a maximum radius of 2.5 µm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain et al., 33 CCPA 1250.
Zimmer does not teach the distal cutting edge having a depth between 0.05-0.15mm.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the distal cutting edge having a depth between 0.05-0.15mm since it has been held that where the general conditions of a claim are 
Regarding claim 8, Zimmer teaches the invention substantially as claimed except for the cutting surface being smoothened with roughness values Ra of 0.005-0.12µm and Rz of 0.05-1.2 µm and an edge radius of less than 2.5 µm.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the cutting surface being smoothened with roughness values Ra of 0.005-0.12µm and Rz of 0.05-1.2 µm and an edge radius of less than 2.5 µm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain 
Regarding claim 10, Zimmer teaches the invention substantially as claimed except for the first cutting edge region having a depth of 300 µm.
It would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the first cutting edge region having a depth of 300 µm since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation.  In re Swain et al., 33 CCPA 1250.
Regarding claims 11 and 12, the steel knife of Zimmer is used to cut cardboards.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zimmer (2005/0155478) in view of Luttgens (2008/0178476).
Zimmer teaches the invention substantially as claimed except for the steel knife having an oxide layer.

Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to providing the steel knife of Zimmer an oxide layer as taught by Luttgens for protection against corrosion and maintaining sharpness and hardness.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. 
35 USC 112 Rejection
	Regarding the term “parameters” of a hardening process, there are many hardening processes. Each hardening method has many parameters such as heating temperatures, cooling temperatures of oils or air or water, or alloy composition of the steel strip…  The Specification does not teach how the shape of the first cutting edge region 6 is controlled by the parameters of the hardening process.   Furthermore, the Specification does not teach various geometries of the first cutting edge regions and different parameters of a hardening process are applied according to each distinct geometry of the first cutting edge region.
	Applicant cites para. [0046] to support the language of claim 4.  However, nowhere in para. [0046] discusses the relationship between the parameters of the hardening process and the geometric shape of the first cutting edge region.  
	Therefore, the rejection of claim 4 under 35 USC 112 is maintained.
35 USC 102 Rejection

	Regarding the limitation “at least one further hardening in the first cutting edge region to form a distal cutting edge region of the longitudinal cutting edge within the first cutting edge region having an increased material hardness with respect to the first cutting edge region located outside the distal cutting edge region”, the step of “at least one further hardening” happens at step 6. The distal cutting edge region 31 is hardened to have hardness value of 480-720HV (para. [0021], lines 1-2).  The intermediate region 43 is not hardened and thus has the hardness value of the shank portion of 280-450 HV.  Therefore, Zimmer teaches the distal cutting edge region 31 having higher material hardness than region 43.
	Regarding the step of smoothing, this step is inherently in step 5 since the cutting edge (31, 43) is grounded until to have a sharp edge 37 and a smooth cutting surface (31, 43).  The smooth cutting surface is evidenced in that in a final product there is no burred area on the surface (31, 43).
	Regarding Applicant’s argument that the steel rule in Zimmer has notches while there is none in the invention, this argument is not persuasive since claim 1 does not excluded notched cutting edge.
35 USC 102 Rejection

	Regarding Applicant’s argument with respect to Luttgens, both Zimmer and Luttgens teaches steel knife.  Both types of knives are corrosive in the environment.  Therefore, it is obvious to one skill in the art to use the teaching of Luttgens for increasing useful life of the steel rule. Applicant further argues that Luttgens does not teach the steps of “smoothing” or “harness numbers”, these steps are taught by Zimmer. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHONG H NGUYEN/Examiner, Art Unit 3724